SMITH, C. J.
(dissenting).
I am of the opinion that the judgment of the court below should be affirmed.
I will assume, for the sake of the argument, that the verdict rests on the unsupported testimony of an accomplice, but it is “the province of the jury to determine what credit to give to the testimony of an accomplice, from his manner and general appearance upon the stand, and all other surrounding and attending circumstances, and it is the jury’s privilege, if they see proper, to believe him without corroboration.” Osborne v. State, 99 Miss. 410, 55 So. 52.
It is true that the testimony of an accomplice should be weighed by the jury with care and caution, but so should the testimony of all other witnesses. The only difference between the duty of the jury to weigh the evidence of an accomplice with care and caution and to so weigh the evidence of other witnesses is one of degree *308only, of which the jury alone is the judge. But it is said that “the witness not only is shown to be utterly unworthy of belief, but he is also shown to have no very high conception ■ of right and wrong, a very low and limited knowledge of the limits of right and wrong, and of the consequences that follow; ’ but these facts, if such they be, do not affect his competency, but go to his credibility only, as is admitted in the majority opinion, wherein it is said that:
“While Phillip O’Berry is a person of very low intelligence and understanding, under these cases he would be a competent witness, and his want of mental capacity to understand the results of false swearing and lack of knowledge as to the consequences of good and evil conduct go to his credibility only.”
It is true that the witness was without education and of limited knowledge, but his answers to the questions as to what he saw and heard when Mrs. Mardis was killed, which are too lengthy to be here set out, demonstrate that his ability to observe, remember, and narrate matters coming under his observation is about that of the average uneducated negro of his age. If he was a competent witness, and the court holds that he was, his credibility was for the determination of the jury, “the sole and exclusive judges of the weight of the evidence.” Miller v. State (Miss.), 35 So. 690, and whose province it is “to determine the result of conflicting testimony.” Alexander v. State (Miss.), 21 So. 923.
Of course, I recognize the rule that, where a verdict rests on the unsupported evidence of a witness whose conflicting statements demonstrate that he is unworthy of belief (Sykes v. State, 92 Miss. 247, 45 So. 838), or whose testimony sets forth a discredited and improbable story which is in conflict with the other evidence in the case (Dill v. State [Miss.], 38 So. 37; Hardy v. Masonic Benefit Association, 103 Miss. 108, 60 So. 48), the court may set aside a verdict resting thereon and grant the defendant a new trial, but such is not the case here. The *309appellants are either guilty; or the state’s witness was lying, and on the evidence it was for the jury to say which is the case.